UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x

UNITED STATES OF AMERICA,                   :

              ‐v‐                           :              MEMORANDUM DECISION

JESUS MENDEZ,                               :                     96 Cr. 317 (DC)

                      Defendant.            :

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x

APPEARANCES:                 AUDREY STRAUSS, ESQ.
                             United States Attorney for the
                             Southern District of New York
                                   By:    Alexandra Rothman, Esq.
                                          Andrew Thomas, Esq.
                                          Assistant United States Attorneys
                             One Saint Andrewʹs Plaza
                             New York, NY 10007

                             FEDERAL DEFENDERS OF NEW YORK, INC.
                             Attorneys for Defendant JESUS MENDEZ
                                   By:    Yuanchung Lee, Esq.
                             52 Duane Street ‐ 10th Floor
                             New York, New York 10007

CHIN, Circuit Judge

              On May 12, 2020, the Second Circuit granted defendant Jesus Mendez

leave to file a second or successive motion pursuant to 28 U.S.C § 2255 to vacate certain

counts of conviction. See Dkt. No. 185. Mendez now moves to vacate his sentence,

arguing that two of his counts of conviction ‐‐ Counts Thirteen and Fourteen ‐‐ cannot

stand in light of United States v. Davis, 139 S. Ct. 2319 (2019), and United States v. Barrett,
937 F.3d 126 (2d Cir. 2019). See Dkt. No. 196 at 9‐11. The government opposes. Dkt.

No. 199. For the reasons set forth below, the motion is DENIED.

                                      BACKGROUND

A.       The Facts

               The factual history of this case is set forth in detail in prior decisions of the

Second Circuit. See United States v. Morales, 185 F.3d 74, 78‐80 (2d Cir. 1999); United

States v. Diaz, 25 F. Appʹx 27, 28‐29 (2d Cir. 2001). The relevant facts are summarized

below.

               Mendez was a member of a group called the ʺPark Avenue Boysʺ or

ʺWebster Avenue Posse.ʺ Morales, 185 F.3d at 79. During 1987 and 1988, the Park

Avenue Boys conducted a number of armed robberies around 187th Street and Webster

Avenue in the Bronx, id., including a robbery at 917 Castle Hill Avenue, during which

the leader of the group, Jose Aponte, shot and killed the storeʹs owner, and another

member of the group, Ricardo Morales, shot and wounded an employee. Id.

               After being released from prison for his role in the Castle Hill Avenue

shooting, Mendez took part in several armed robberies in the same neighborhood,

including the robberies of Franklin Vargas and Bryan Wilson while they were working

in stores. Id. at 83. The robbery of Wilson resulted in his being shot by either Mendez

or Morales. Id. The final two robberies that Mendez took part in culminated in his

arrest in this case. Id. at 79. On March 14, 1996, Mendez and two other individuals,



                                               2
Morales and Angel Diaz, all armed, approached two men on 178th Street and Arthur

Avenue, and stole jewelry and car keys from one of the men. Diaz, 25 F. Appʹx at 29.

They then stole the manʹs BMW and drove towards the Grand Concourse, stopping

briefly on the way to rob another man. Id.

              After receiving a report about the carjacking, two New York City Police

Officers, John McGreal and Kevin Gillespie, spotted the BMW and called for help. Id. A

second unmarked police car blocked the BMWʹs path at 183rd Street and Grand

Avenue, and the car driven by McGreal and Gillespie pulled up behind the BMW. Id.

As McGreal and Gillespie exited their car, so did Mendez, Morales, and Diaz. Id. Diaz

fired two shots at Gillespie, killing him. Id. Other officers eventually caught Mendez,

Morales, and Diaz and arrested them. Id. Mendez was carrying items belonging to the

robbery victims at the time of his arrest. Id.

B.     Prior Proceedings

       1.     Indictment, Jury Trial, and Sentencing

              On December 3, 1996, the government filed a superseding indictment

against Morales and Mendez, charging twenty‐six counts. See Dkt No. 106; Dkt. No.

129. As five of the twenty‐six counts were not at issue, a redacted indictment was used

at trial: Counts One and Two charged Morales and Mendez with participating and

conspiring to participate in a racketeering enterprise through predicate acts of robbery




                                                 3
and murder in violation of the RICO statute, 18 U.S.C. § 1962(c)‐(d)1; Counts Three

through Eight charged obstructing commerce and conspiring to obstruct commerce by

robbing stores and individuals in violation of the Hobbs Act, 18 U.S.C. § 1951 ‐‐

specifically, Counts Five and Seven charged conspiracy to commit Hobbs Act robbery,

and Counts Six and Eight charged Hobbs Act robbery, see Dkt. No. 196 at 6 (quoting

Ind. S3 96 Cr. 317 (DC)); Counts Nine and Ten charged violent crimes in aid of

racketeering in violation of 18 U.S.C. § 1959; Count Eleven charged Mendez alone with

other violent crimes in aid of racketeering, specifically the attempted murder of the two

officers on March 14, 1996, in violation of 18 U.S.C. § 1959; Counts Twelve through

Fourteen charged using and carrying firearms during and in relation to acts of

racketeering and Hobbs Act violations in violation of 18 U.S.C. § 924(c) ‐‐ specifically,

Count Thirteen charged using and carrying a firearm during a crime of violence, that is,

the conspiracy and substantive robbery charged in Counts Five and Six, and Count

Fourteen charged using and carrying a firearm during a crime of violence, that is, the

conspiracy and substantive robbery charged in Counts Seven and Eight, see Dkt. No.

196 at 6 (quoting Ind. S3 96 Cr. 317 (DC))2; Counts Fifteen through Seventeen charged


1 The predicate acts alleged included conspiracy to rob and robbery of several grocery
stores, individuals, and a restaurant, as well as the felony‐murder of a store employee
and attempted murder of a store employee during the robbery at 917 Castle Hill, and
the felony‐murder of Officer Gillespie on March 14, 1996, and the attempted murders of
two other officers that same day.
2 Counts Thirteen and Fourteen were Counts Sixteen and Seventeen in the unredacted

indictment.


                                             4
using and carrying firearms during and in relation to other acts of racketeering in

violation of 18 U.S.C. § 924(c); Count Eighteen charged using and carrying a firearm

during and in relation to the felony‐murder of Gillespie in violation of 18 U.S.C. §

924(c); Count Nineteen charged Mendez alone with using and carrying a firearm during

and in relation to the attempted murders of the other two officers in violation of 18

U.S.C. § 924(c); Counts Twenty and Twenty‐One charged Mendez and Morales with

possessing firearms as convicted felons in violation of 18 U.S.C. § 922(g)(1).

              Trial began on April 7, 1997. I instructed the jury that although Counts

Thirteen and Fourteen alleged two predicate ʺcrimes of violence,ʺ they ʺneed only find

one or the other.ʺ Trial Transcript (ʺTT.ʺ) at 1513. I stated that both Hobbs Act robbery

conspiracy and Hobbs Act robbery constituted crimes of violence as a matter of law.

TT. at 1437. The verdict form repeated the substance of the Count Thirteen and

Fourteen charges but did not indicate which underlying offenses were the predicates

those charges. See Dkt. No. 196 at 8. On May 1, 1997, the jury convicted Mendez of

Counts One and Two, and fifteen other counts involving Hobbs Act violations

(including Counts Five, Six, Seven, and Eight), violent acts in aid of racketeering, the

use and carrying of a firearm during and in relation to a crime of violence (including

Counts Thirteen and Fourteen), and the possession of a firearm after having been

convicted of a felony. Morales, 185 F.3d at 79. On August 13, 1997, I sentenced Mendez




                                             5
to a term of life imprisonment plus 125 years. Id. at 80. I also imposed on Mendez a

five‐year term of supervised release. Id.

              On July 26, 1999, the Second Circuit reversed the racketeering convictions

and the convictions dependent upon the racketeering convictions but affirmed all other

convictions. Id. at 85. The Second Circuit then remanded the case for resentencing. Id.

As recommended by the Probation Department in its pre‐sentence report, I imposed the

maximum sentences on each of the remaining counts of conviction and required that

the sentences be served consecutively, for a total term of incarceration of 110 years.

Diaz, 25 F. Appʹx at 30. On November 28, 2001, the Second Circuit affirmed the

modified judgment. Id. at 31.

       2.     Post‐Appeal Motions

              On May 1, 2003, I denied Mendezʹs motion pursuant to 28 U.S.C. § 2255 to

vacate, set aside, or correct his sentence for ineffective assistance of counsel. Mendez v.

United States, No. 02 CIV. 10265 (DC), 2003 WL 2006603, at *2 (S.D.N.Y. May 1, 2003).

Mendez appealed to the Second Circuit, which vacated this judgment and found that

certain of Mendezʹs claims warranted further consideration. See Mendez v. United States,

379 F. Supp. 2d 589, 592 (S.D.N.Y. 2005). On remand, I again denied Mendezʹs motion.

Id. at 599.

              In May 2020, Mendez moved in the Second Circuit for leave to file a

successive petition to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. §



                                             6
2255 on the basis of the Supreme Courtʹs decision in Johnson v. United States, 576 U.S. 591

(2015). The Second Circuit granted the request. Mendez v. United States, 16‐1658 (2d Cir.

May 12, 2020), Dkt. No. 47.

       3.     The Instant Motion

              In his instant § 2255 motion, Mendez alleges that his Count Thirteen and

Fourteen convictions are unconstitutional in light of Davis. Dkt. No. 196. The

government filed its opposition to the motion on August 3, 2020. Dkt. No. 199.

                                       DISCUSSION

              Mendez argues that his convictions for Counts Thirteen and Fourteen

cannot stand in light of Davis because Counts Five and Seven, the Hobbs Act robbery

conspiracy counts, have been rendered invalid predicates for a § 924(c) conviction, and

it is unclear whether the jury based the § 924(c) convictions on Counts Five or Six and

Seven or Eight. I am not persuaded.

       1.     Applicable Law

              Relief pursuant to 28 U.S.C. § 2255 is available ʺfor a constitutional error, a

lack of jurisdiction in the sentencing court, or an error of law or fact that constitutes a

fundamental defect which inherently results in a complete miscarriage of justice.ʺ

United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (internal quotation marks and citation

omitted). To obtain collateral relief where no contemporaneous objection was made, a

defendant must show ʺactual prejudice resulting from the errors of which he



                                              7
complains.ʺ United States v. Frady, 456 U.S. 152, 167–68 (1982) (internal quotation marks

omitted).

              In Davis, the Supreme Court held that § 924(c)(3)(B) (the residual clause)

was unconstitutionally vague. 139 S. Ct. at 2336. Following this decision, the Second

Circuit ruled that conspiracy to commit Hobbs Act robbery was no longer a valid §

924(c) predicate, because it could not qualify as a crime of violence without the residual

clause. Barrett, 937 F.3d at 128. Hobbs Act robbery, however, is still a valid predicate

for § 924(c) convictions. See United States v. Hill, 890 F.3d 51, 60 (2d Cir. 2010) (holding

that Hobbs Act robbery constitutes a crime of violence).

              The Second Circuit has held that ʺ§ 924(c) does not require the defendant

to be convicted of (or even charged with) the predicate crime, so long as there is legally

sufficient proof that the predicate crime was, in fact, committed.ʺ Johnson v. United

States, 779 F.3d 125, 129‐30 (2d Cir. 2015) (upholding § 924(c) conviction even though

conviction on predicate crime (bank robbery) was vacated, as there was legally

sufficient proof that defendant committed the predicate crime). And, specifically, even

where Hobbs Act conspiracy had been the predicate crime, the Second Circuit has

upheld a § 924(c) conviction where there was an alternative predicate crime. See United

States v. Dussard, 967 F.3d 149, 157 (2d Cir. 2020) (upholding § 924(c) conviction

following guilty plea to firearm possession with Hobbs Act conspiracy, even though

Davis and Barrett rendered Hobbs Act conspiracy an invalid predicate, where record



                                              8
made clear that defendant also possessed firearm during and in relation to a drug

trafficking crime, which could serve as a predicate).

       2.     Application

              While Mendez correctly argues that under Davis and Barrett, Counts Five

and Seven are no longer valid predicate offenses for a § 924(c) conviction, the record is

clear that there are alternative valid predicates: Mendezʹs convictions on Counts Six and

Eight for Hobbs Act Robbery. Mendez argues that because I instructed the jury that it

need not find both predicates, relief is warranted as the ʺthe error had ʹsubstantial and

injurious effect or influence in determining the juryʹs verdict.ʹʺ Dkt. No. 196 at 15

(quoting Brecht v. Abrahamson, 507 U.S. 619, 627 (1993)). This argument is unavailing.

Counts Thirteen and Fourteen ‐‐ the 924(c) counts ‐‐ charged Mendez with possessing a

firearm during a crime of violence, and Hobbs Act robbery remains a crime of violence.

Mendez was also convicted on Counts Six and Eight, which charged him with Hobbs

Act robbery; those convictions remain valid predicates for Counts Thirteen and

Fourteen. Even though the jury was instructed that it was not required to find both

predicates for each of Counts Thirteen and Fourteen, it did so. Moreover, as Mendez

did not make a contemporaneous objection, he is required to show actual prejudice. See

Frady, 456 U.S. at 167–68. Mendez has not shown any prejudice from the jury

instruction, as he was separately convicted on both the Hobbs Act conspiracy counts




                                             9
(Counts Five and Seven) and both the substantive Hobbs Act robbery counts (Counts

Six and Eight). The latter are clearly valid predicates.

                                     CONCLUSION

              For the reasons set forth above, Mendez has failed to show a basis for

relief under 28 U.S.C. § 2255. Accordingly, his motion is DENIED. The Clerk of the

Court shall enter judgment accordingly and close this case.

              SO ORDERED.

Dated:        New York, New York
              June 2, 2021



                                          __s/DC__________________________
                                          DENNY CHIN
                                          United States Circuit Judge
                                          Sitting by Designation




                                             10
